Appellees, Hall and others, were engaged as partners in the sawmill and lumber business, operating under the firm name of Hall  Neely. Their sawmill plant was located at New Albany. As a part of their business, and in order to furnish their sawmill with the necessary raw material, they purchased logs throughout the adjacent and available territory within reach of their plant, and had these logs brought to their sawmill at New Albany by means of trucks over the public highways. An employee *Page 154 
of appellees named Neely had charge of buying the logs in the woods, and of having same cut and placed on the roadsides, thence to be hauled to the millyard at New Albany, and Neely also had charge of the employment of those who hauled the logs from the roadside to the mill. There were several haulers so engaged by Neely for appellees, and the usual arrangement was that each hauler would furnish his own truck and the oil and gasoline and repairs to operate the same, and would be paid at a certain rate per thousand feet, according to the check made thereof by appellees when the logs were unloaded at the mill.
Among those employed as log haulers was B.J. Gray, and on one of his trips, with his truck heavily loaded with logs, he negligently collided with an automobile in which appellant was traveling upon the public highway, and seriously injured her. Upon the trial the court granted a peremptory instruction for the sawmill partnership on the ground that Gray was an independent contractor, although the testimony is undisputed that Gray had no contract for any specific logs or any specific quantity of logs, or to haul from any specific place, or for any definite period of time. Under the employment appellees could discharge Gray at any day or hour, and had the right to direct him where to go to get logs and when and how many, and whether to go alone or with others upon the same piles of logs. There were, in fact, other haulers working alongside Gray under the same arrangements. The majority of the court holds that Gray, under these facts, was an independent contractor.
The case upon the facts is in exact point with the case of Hinton et al. v. Pearson, 142 Miss. 50, 107 So. 275, 276. On page 53 of 142 Miss., 107 So. 275, the facts in the latter case were set out as follows: "The appellee owned a sawmill situated about thirteen miles from Purvis, a railroad station. At this sawmill appellee had a lot of lumber which he desired hauled to Purvis and put *Page 155 
on ramps for shipment. He employed appellants, who had trucks and drivers to haul the lumber, agreeing to pay them therefor three dollars per thousand feet. Appellants did not drive the trucks themselves, nor load and unload the lumber from the trucks. They furnished the trucks, and employed the drivers to drive them and load and unload the lumber. Appellee directed what lumber should be hauled and where it should be unloaded and placed at the railroad station in Purvis. As the lumber was delivered in the trucks by their drivers at the ramps at Purvis, one of the appellants was present and checked it in order to keep track of the amount hauled and delivered." There could rarely be found two cases, which upon the applicable facts, are so entirely similar as are these two cases; yet in the Hinton Case the haulers were held not to be independent contractors, but were employees. It will be observed that the majority seek to avoid the ruling in the Hinton Case by the argument that in that case there was involved the question of laborers' and employers' lien. True, but in order to get to the question whether the employees involved were entitled to that lien, it was necessary for the court first to determine whether they were employees or independent contractors, and the court held that they were employees; and now without overruling that case and upon facts precisely similar the court holds that the party here was an independent contractor.
For many years the chief occupations of the people of this state have been in agriculture and in lumbering. It had hardly occurred to any one throughout these long years, and until lately, that the cotton picker who furnished his own sack, and was paid so much per hundred pounds, was anything than an employee, and likewise as to a log hauler who furnished his own truck and was paid so much per thousand feet. In the case Harper v. Wilson, 163 Miss. 199, 140 So. 693, the point was raised that in such a case a cotton picker named Teresa was an independent *Page 156 
contractor. In response to that contention, after citing a wealth of authority, the attorneys for appellees made an additional scintillating protest, which we believe we might here appropriately quote. "King Solomon with all his wisdom has been discredited for certainly here is something new under the sun. Negro cotton pickers independent contractors! Shades of Uncle Remus, Bre'r Rabbit and the Tar Baby! The songs and laughter, beloved of the poet and author, floating over the domain of the army worm and the empire of the boll weevil are no longer the songs of the tenants and the laughter of the servants, but the melodious voices of independent contractors. So perishes a glamorous and beautiful tradition; and so passes incomparable legends. When, in our youth we sat upon the knees of Uncle Remus and Old Reliable, entranced by their folk lore tales, we were listening to independent contractors. So fades this world's illusions!
"The song of the old black mammy: `I got wings, You got wings, All God's chilluns got wings,' has passed into oblivion for the voice of Teresa rises with a new libretto to an ancient score: `I got a sack, You got a sack, All in'pendent contractors got sacks.'"
So it is here, all independent contractors got trucks. The case Hinton v. Pearson is in my opinion in perfect point, and since the court has not voted to overrule it, I deem myself bound by it, and therefore dissent from the opinion of the majority in the instant case.
Judge Ethridge joins in this dissent. *Page 157